                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

                                           HON. MICHAEL A. HAMMER
UNITED STATES OF AMERICA             :
                                     :     Docket No. 2:19-MJ-40015 (MAH)
           v.                        :
                                     :     &216(17ORDER6(77,1*
QUAHEEM EDWARDS                      :     &21',7,2162)5(/($6( $1'
                                     :     ',60,66,1*'()(1'$17 6
                                     :     027,21$60227


      This matter having come before the Court on the application of
defendant, Quaheem Edwards through his counsel, Carol Dominguez,
Assistant Federal Public Defender, and Craig Carpenito, United States Attorney
for the District of New Jersey through Ryan Lee O’Neill, Assistant United
States Attorney, who does not oppose and through U.S. Pretrial Services, who
does not oppose, to this Consent Order Modifying Conditions of Release in the
above-captioned matter, originally set by the Court on December 27, 2019, and
for good cause shown,

      IT IS ON THIS QGday of April 2020,

       ORDERED that 'HIHQGDQW V 0RWLRQ WR 0RGLI\ &RQGLWLRQV RI 5HOHDVH
>'RF 1R @ LV '(1,(' DV PRRW DQG the Conditions of Release previously
imposed on Quaheem Edwards, be hereby modified as follows:

         1. Quaheem Edwards shall be released on a $100,000 Unsecured The
            defendant shall be released into the third-party custody of Lisa
            Edwards.


         2. Pretrial Services Supervision by the Western District of Virginia
            Probation.


         3. Surrender all passports/travel documents. Do not apply for new
            travel documents.


         4. Travel restricted to New Jersey, Western District of Virginia for court
            purposes, attorney meetings, and as approved by Probation in the
            Western District of Virginia.
                                                              U.S. V. QUAHEEM EDWARDS
                                                                                PAGE 2




          Substance abuse testing and/or treatment as directed by the
            Western District of Virginia Probation.


          Maintain current residence or a residence approved by the Western
            District of Virginia Probation.


          Surrender/do not possess any firearms. All firearms in any home
            in which the defendant resides shall be removed, in compliance with
            New Jersey state law, within 24 hours and verification provided to
            Pretrial Services. The defendant shall also surrender all firearm
            purchaser's identification cards and permits to Pretrial Services.


          Comply with the Western District of Virginia Violation of Supervised
            Release proceedings.




All other Standard Conditions of Release are to remain in effect.


      It is so ORDERED.


                                       s/Michael A. Hammer

                               HONORABLE MICHAEL A. HAMMER
                               UNITED STATES MAGISTRATE JUDGE
